Citation Nr: 1205378	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-34 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for the issues on appeal.

On his August 2009 formal appeal, Form 9, the Veteran requested a travel board hearing to be held at the RO.  However, in September 2011, he submitted a statement withdrawing that hearing request and the hearing request is therefore considered to be withdrawn.

The issues of entitlement to service connection for a low back disability, a left hip disability, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current diagnosis of a left knee disability.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2008 letter, sent prior to the initial October 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for a left knee disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  

Additionally, the April 2008 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board notes that the Veteran was not afforded a VA examination in order to determine whether his claimed left knee disability is related to his military service.  However, as will be discussed below, there is no evidence that the Veteran has a current diagnosis of a left knee disability.  Specifically, he has not provided any statements regarding his left knee symptomatology and the medical evidence of record is negative for any current complaints, treatment, or diagnosis referable to a left knee disability.  Therefore, the Board finds that there is no indication that a left knee disability, or persistent or recurrent symptoms of such disorder, may be associated with the Veteran's military service.  Thus, a remand for examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he injured his left knee during service as a result of his combat participation in Vietnam which included carrying heavy supplies for many hours per day on various missions.  He also states that he hurt his left knee jumping from helicopters on combat missions.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  That provision does not establish a presumption of service connection; rather, it eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service; both of these inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155   (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In this case, the Veteran's service separation papers reflect that he served in Vietnam and received the combat infantryman badge.  Accordingly, the Board finds that statements that he hurt his left knee while carrying supplies during combat missions in Vietnam are consistent with his service and he is afforded a relaxed evidentiary burden in that respect.  In that regard, the Board notes that the Veteran's service treatment records show a history of Osgood-Shlatter's disease of the knees occurring prior to service.  However, even with the relaxed evidentiary burden and a history of Osgood-Schlatter's disease in the 1960s, a critical element for the award of service connection is the presence of a current disability.   

Turning to the post-service treatment records, there is no indication of a left knee diagnosis, nor is there any indication of left knee symptomatology.  To that extent, a November 2007 private history and physical, while mentioning the Veteran's low back disability and left hip disability, as well as a variety of other conditions, is completely silent for any left knee pain or problems.  In June 2008, the Veteran's private physician submitted a statement opining that the Veteran's low back and left hip disabilities were related to his military service; however, there was no mention of a left knee disability or left knee trouble.  In fact, a review of all treatment records in this case is silent for any left knee disability, to include any indication of any current manifestations related to Osgood-Schlatter's disease.  Moreover, although the Veteran and his family members have submitted lay statements in support of his low back and left hip service connection claims, no mention was made by himself or his family members of any current left knee disability.  Absent a diagnosis of a left knee disability or any indication of contemporaneous symptomatology, or a history of left knee problems, service connection cannot be established.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for a left knee disability must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In addition, the Board notes that the Veteran has contended on his own behalf that he has a left knee disability that is related to service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Board finds that the diagnosis and etiology of the Veteran's contended left knee condition is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disability and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contention regarding the occurrence of and current disability are outweighed by the medical evidence of record. 

The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for a low back disability, a left hip disability, and for hypertension so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

With regard to the Veteran's claim for service connection for hypertension, on May 2008 VA examination, the examiner determined that the Veteran's hypertension was unrelated to his diabetes mellitus, and that his diabetes mellitus did not cause his hypertension, because the Veteran's hypertension preceded his diagnosis of diabetes mellitus by about 15 years.  However, the examiner did not provide an opinion as to whether the Veteran's diabetes mellitus aggravated his hypertension, and such an opinion is necessary to obtain prior to adjudication of the Veteran's claim.

Also with regard to the claim for service connection for hypertension, the Veteran has not been provided with notice of secondary service connection.  Because he is in part claiming that his hypertension was caused or aggravated by his service-connected diabetes mellitus, notice to the Veteran as to the elements necessary to substantiate a secondary service connection claim is necessary.

With regard to the Veteran's claims for service connection for a low back disability and a left hip disability, the Veteran contends that he injured his back and his left hip when carrying supplies during combat missions in Vietnam and while jumping out of helicopters many times.  Private treatment records reflect that in February 1992, he underwent low back surgery and that he carries a diagnosis of chronic lumbar degeneration status post herniated disc.  Private treatment records also reflect that in November 2007, the Veteran underwent total left hip athroplasty due to severe degenerative joint disease of the left hip.  In June 2008, the Veteran's private physician submitted a statement that the nature of the Veteran's low back and hip degeneration was of a 30 to 40 year time period.  The Veteran had told him that he had carried heavy packs while walking through Vietnam, causing additional stress.  It was his opinion that the Veteran's Vietnam service resulted in the degenerative process.  To date, the Veteran has not been afforded a VA examination and opinion with respect to the etiology of his low back and left hip disabilities.  Accordingly, the Board finds that a VA examination is necessary in this case, as, although there exists a positive opinion supporting the Veteran's claim, the opinion appears to only be loosely based upon the Veteran's reported medical and service history, rather than upon documented medical history in service or after service, and therefore, in light of many factors to include the many years that have passed since service that have not yet been explained, the relationship between his current back and hip disabilities and service remains unclear to the Board.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran notice explaining the concepts of secondary service connection with regard to his claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Request that the Veteran identify any outstanding treatment records relevant to all of his claims for service connection for a back disability and for a left knee disability.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Schedule the Veteran for a VA examination to ascertain the etiology of his hypertension.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's service-connected diabetes mellitus caused or aggravated (beyond the normal progression of the disease) the Veteran's hypertension.  The examiner should also provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by his military service.

4.  Schedule the Veteran for a VA examination to ascertain the etiology of his low back and left hip disabilities.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current low back and left hip disabilities were caused or aggravated by his service, to include his reports of combat duties in service and jumping out of helicopters, in light of the combat presumption codified at 38 U.S.C.A. § 1154(b) (West 2002).  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of pain in the low back and left hip after service.   The examiner should rectify the opinion reached with the June 2008 private opinion.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for hypertension, a low back disability, and a left hip disability should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


